Order, Supreme Court, New York County (Norman Ryp, J.), entered on or about January 26, 1996, which granted the Law Guardian’s motion for a change of venue of these consolidated actions seeking visitation and custody to Ulster County, unanimously affirmed, with costs.
*238The requested change of venue is warranted because the records and witnesses necessary to a determination of the best interests of the children are located in Ulster County, where the children have resided with their mother since 1991, and also because of the prior actions already pending in Ulster County involving the same issues and parties (Kramer, Levin, Nessen, Kamin & Frankel v International 800 Telecom Corp., 190 AD2d 538). Appellants’ remaining arguments are without merit. Concur—Wallach, J. P., Ross, Nardelli, Tom and Mazzarelli, JJ.